DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 6/02/2021.
Claims 1-12 are currently pending and have been examined.
International Priority 
	The ADS filed on 6/02/2021 properly claims priority to KR 10-2020-0074071 (filed 6/18/2020).  KR 10-2020-0074071 supports all claims as presently drafted; therefore, all claims as presently drafted are granted an effective filing date of 6/18/2020.  
Information Disclosure Statement
	The reference disclosed in the IDS dated 6/02/2021 has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a reservation substitute remittance unit generation portion configured to…” of Claim 7;
“a substitute remittance condition processing portion configured to…” of Claim 7; and
“a reservation substitute remittance display processing portion configured to…” of Claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Particularly, these terms are interpreted in light of Paragraphs 0043-0045, 0054-0066, and Figs. 1 and 3 of the application as published.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of Claim 1 reads as follows:  “A reservation substitute remittance method using a reservation substitute remittance processing server, the reservation substitute remittance method comprising…”  This language makes Claim 1 an impermissible hybrid claim in that it is unclear to which statutory category it belongs (e.g., method, apparatus).  Particularly, this language makes it unclear as to whether the claim is infringed upon performance of the method, construction of the apparatus, or both.  See IPXL Holdings, LLC v. Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir. 2005) for more information on this standard.  For the purposes of this examination, Claim 1 will be interpreted as a method claim, with the individually recited steps thereof interpreted as being performed via the recited apparatus (server).  Claims 2-6 are rejected do to their dependence upon Claim 1.  
Claims 6 and 12 contain variations on the following limitation:  “comparing and determining a substitute remittance or substitute payment time with time period information of the first reservation substitute remittance unit in which a reservation substitute remittance is allowed and time period information of the second reservation substitute remittance unit in which a reservation substitute remittance is allowed.”  This claim language contains multiple verbs (“comparing and determining”) and multiple subjects (“a substitute remittance or substitute payment time”), and it is unclear as drafted to which subject each verb is intended to apply.  Further, the distinct meaning of each verb within the context of the claim language is unclear.  For the purposes of this examination, this language will be interpreted as “comparing either a substitute remittance or substitute payment time with time period information of the first reservation substitute remittance unit in which a reservation substitute remittance is allowed or time period information of the second reservation substitute remittance unit in which a reservation substitute remittance is allowed.”  

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1 and 7, the limitations of receiving a request from at least one of a remitter and a substitute remitter to generate a reservation substitute remittance unit; generating the reservation substitute remittance unit based on identification information of the remitter and the substitute remitter; receiving a remittance or payment request from the remitter; processing a substitute remittance or a substitute payment based on a remittable amount of the reservation substitute remittance unit; and reflecting results of processing the substitute remittance or the substitute payment to the reservation substitute remittance unit, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations fall at least within the enumerated categories of commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people.  
Additionally, the limitations of generating the reservation substitute remittance unit based on identification information of the remitter and the substitute remitter; and reflecting results of processing the substitute remittance or the substitute payment to the reservation substitute remittance unit, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, these limitations recite activity comprising observations, evaluations, judgments, and opinions.
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a reservation substitute remittance processing server, a reservation substitute remittance unit generating portion, a substitute remittance condition processing portion, and a reservation substitute remittance display processing portion.  These additional elements amount to no more than mere instructions to apply a judicial exception, particularly as merely using a computer as a tool to perform a judicial exception (see MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than mere instructions to apply a judicial exception.  These cannot provide an inventive concept.  The claims are not patent eligible.  

Claims 2-6 and 8-12, describing various additional limitations to the method of Claim 1 or the apparatus of Claim 7 respectively, amount to substantially the same unintegrated abstract idea as Claim 1 or Claim 7 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claims 2 and 8 disclose wherein the reservation substitute remittance unit comprises time period information in which a reservation substitute remittance is allowed (merely narrowing the field of use), which does not integrate the claims into a practical application.  
Claims 3 and 9 disclose wherein the reservation substitute remittance unit comprises start time condition information in which the reservation substitute remittance starts (merely narrowing the field of use), and wherein the processing of the substitute remittance or the substitute payment comprises determining whether a substitute remittance or substitute payment time satisfies the start time condition information (an abstract idea in the form of a certain method of organizing human activity and a mental process), which do not integrate the claims into a practical application.  
Claims 4 and 10 disclose wherein the reservation substitute remittance unit comprises total budget information in which a reservation substitute remittance is allowed (merely narrowing the field of use), and the remittable amount of the reservation substitute remittance unit is obtained by subtracting, from the total budget information, an amount on which the substitute remittance or the substitute payment is processed (an abstract idea in the form of a certain method of organizing human activity, a mental process, and a mathematical concept), which do not integrate the claims into a practical application.  
Claims 5 and 11 disclose wherein the reservation substitute remittance unit comprises a first reservation substitute remittance unit and a second reservation substitute remittance unit (merely narrowing the field of use), and further comprising processing the substitute remittance or the substitute payment by combining the first reservation substitute remittance unit and the second reservation substitute remittance unit, based on whether substitute remitter information of the first reservation substitute remittance unit and remitter information of the second reservation substitute remittance unit are the same (an abstract idea in the form of a certain method of organizing human activity and a mental process), which do not integrate the claims into a practical application.  
Claims 6 and 12 disclose comparing and determining a substitute remittance or substitute payment time with time period information of the first reservation substitute remittance unit in which a reservation substitute remittance is allowed and time period information of the second reservation substitute remittance unit in which a reservation substitute remittance is allowed (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claims into a practical application.  


Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 20150061863) (hereafter, “Cho”) in view of Jangama et al (PGPub 20200193413) (hereafter, “Jangama”).  
Regarding Claims 1 and 7, Cho discloses the following:
A reservation substitute remittance method using a reservation substitute remittance processing server (Abstract; ¶ 0001, 0055; Figs. 1-2, 4-5; proxy payment information processing device may be implemented in the form of a web server);
receiving a request from at least one of a remitter and a substitute remitter to generate a reservation substitute remittance unit (Abstract; ¶ 0001, 0090; Fig. 4; pre-registration request);
generating the reservation substitute remittance unit based on identification information of the remitter and the substitute remitter (¶ 0093; Fig. 4; classifying and registering the proxy payment requester and the proxy payment person into the same proxy payment group);
receiving a remittance or payment request from the remitter (Abstract; ¶ 0001, 0094; Fig. 5; proxy payment request for a purchased product is received from the proxy payment requester's terminal device); and 
processing a substitute remittance or a substitute payment based on a remittable amount of the reservation substitute remittance unit (Abstract; ¶ 0001, 0096-0097; Fig. 5; processing a payment for a purchased product using the payment information).
Cho does not explicitly disclose but Jangama does disclose reflecting results of processing the substitute remittance or the substitute payment to a database (¶ 0040, 0062, 0065; spending is reported to the substitute remitter; credit limit is updated to reflect the purchase).  Cho additionally discloses wherein the database is the reservation substitute remittance unit (¶ 0024; storing payment information in the proxy payment group).  
One of ordinary skill in the art would have been motivated to include the substitute payment functionaltiy of Jangama with the substitute payment system of Cho to provide improved control and transparency to the substitute remitter (see at least Paragraphs 0062-0066 of Jangama).  
Regarding Claims 2 and 8, Cho in view of Jangama discloses the limitations of Claims 1 and 7.  Cho does not explicitly disclose but Jangama does disclose wherein the reservation substitute remittance unit comprises time period information in which a reservation substitute remittance is allowed (¶ 0073; in one embodiment, an expiration date is provided with the short-term authorized pass).  The rationale to combine remains the same as for Claim 1.
Regarding Claims 4 and 10, Cho in view of Jangama discloses the limitations of Claims 1 and 7.  Cho additionally discloses wherein the reservation substitute remittance unit comprises total budget information in which a reservation substitute remittance is allowed (¶ 0014, 0092-0093; Fig. 5; pregistering a proxy payment group comprises setting the maximum amount that can be paid by proxy; proxy approval response may include a proxy payment limit amount; classifying and registering the proxy payment requester and the proxy payment person into the same proxy payment group).  
Cho does not explicitly disclose but Jangama does disclose the remittable amount of the reservation substitute remittance unit is obtained by subtracting, from the total budget information, an amount on which the substitute remittance or the substitute payment is processed (¶ 0060, 0064-0065, 0124; Figs. 4, 7; a purchase amount is subtracted from the credit limit, with any unused portion reflected as an updated credit limit or any portion over the credit limit being the responsibility of the remitter rather than the substitute remitter).  
The rationale to combine remains the same as for Claim 1.
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Jangama and Hae et al (KR 101990630) (hereafter, “Hae”).  
Regarding Claims 3 and 9, Cho in view of Jangama discloses the limitations of Claims 1 and 7.  
Cho and Jangama do not explicitly disclose but Hae does disclose wherein transmitted information comprises start time condition information in which the reservation substitute remittance starts (Abstract; ¶ 0014, 0063; Claim 1; establish a payment processing start time based on the received information; message is transmitted, which includes the payment breakdown information with the client device).  Cho additionally discloses wherein the transmitted information is the reservation substitute remittance unit (Abstract; ¶ 0001, 0024, 0096-0097; Fig. 5; storing payment information in the proxy payment group; transmitting payment information).
Cho and Jangama do not explicitly disclose but Hae does disclose wherein the processing of a remittance or a payment comprises determining whether a substitute remittance or substitute payment time satisfies the start time condition information (Abstract; ¶ 0011, 0014, 0063; Claim 1; establish a payment processing start time based on the received information; payment processing occurs according to the start time).  Cho additionally discloses wherein the remittance or payment is the substitute remittance or substitute payment (Abstract; ¶ 0001; Figs. 4-5).
The rationale to combine Cho and Jangama remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the payment processing timing functionality of Hae with the substitute payment system of Cho and Jangama because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Hae are applicable to the base device (Cho and Jangama), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Jangama and Harris et al (PGPub 20200019932) (hereafter, “Harris”).  
Regarding Claims 6 and 12, Cho in view of Jangama discloses the limitations of Claims 1 and 7.  
	Cho additionally discloses wherein the reservation substitute remittance unit comprises a first reservation substitute remittance unit and a second reservation substitute remittance unit (¶ 0023, 0029, 0085, 0102; providing a list of subjects for proxy payment belonging to the group).  
Cho and Jangama do not explicitly disclose but Harris does disclose combining a first record and a second record, based on whether identification information of the first record and identification information of the second record are the same (Abstract; ¶ 0020, 0042, 0066; Claim 1; a master supplier record is a record of a particular supplier that represents a consensus determined from multiple supplier records for that particular supplier; multiple supplier records for a supplier are compared and combined; supplier records may comprise payment terms, contract information, etc.; combines current and previous information into a single master supplier record).  Cho additionally discloses wherein the first record is the first reservation substitute remittance unit, the second record is the second reservation substitute remittance unit, and identification information is substitute remitter information; wherein processing the substitute remittance or the substitute payment is based on the reservation substitute remittance unit (¶ 0023-0024, 0029, 0085, 0102; ; Figs. 4-5).  
The rationale to combine Cho and Jangama remains the same as for Claim 1.  One of ordinary skill in the art would have been motivated to include the record consolidation techniques of Harris with the substitute payment system of Cho and Jangama to improve system efficiency and computing resource usage (see at least Paragraphs 0005-0006, 0021, and 0079 of Harris).  
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20020120561 – “Providing Customs Information,” Chin et al, disclosing a system for allowing a surety agent to post bonds to cover payment transactions of another individual
PGPub 20190139049 – “Order Information Processing Methods, Apparatuses and Systems,” Li et al, disclosing a system for providing payment account information of a first user to a second user

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628